         Case 1:17-cr-00449-KPF Document 534 Filed 10/27/20 Page 1 of 3

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                    October 16, 2020


BY EMAIL AND ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
Failla NYSDChambers@nysd.uscourts.gov

       RE:    United States v. Khaliq Donaldson , 17-cr-449(KPF)

Dear Judge Failla:

      I am briefly responding to the Government’s Opposition to Khaliq Donaldson’s
Motion for Compassionate Release.

        Shockingly the government states that “the COVID-19 pandemic is not an
extraordinary and compelling reason” for a compassionate release. The corona virus is
highly contagious. At last count, more than 8 million people in the United States have
contracted the virus. And the virus is deadly. As of 2:20 PM this afternoon 218,097 people
in the United States have died. See https://covidusa.net/. Even using BOP’s own statistics,
which some have said significantly understate infections, 64,656 inmates have been tested
and 16,071 have tested positive – a positivity rate of 25 percent. See https://www.bop.gov
/coronavirus/index.jsp (last visited Oct. 15, 2020 at 6:40 PM). Inmates are 4.8 times more
likely to contract COVID-19 than the general public. See Exh. A. How many people must
get sick and die before the Government concedes this plague is an extraordinary and
compelling reason to reduce an inmate’s sentence? We do not argue that COVID-19 alone
supports reducing Mr. Donaldson’s sentence. Rather it is one extraordinary and compelling
reason of many.

         The Government also argues that because Mr. Donaldson survived COVID-19 the
first time, this “mitigates any concerns raised by Donaldson about the adequately [sic] of
BOP’s COVID-19 safety measures.” Mr. Donaldson’s letter to Your Honor makes clear



Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
         Case 1:17-cr-00449-KPF Document 534 Filed 10/27/20 Page 2 of 3

The Honorable Katherine Polk Failla
United States District Judge
October 16, 2020
Page 2


that he is alive despite the neglect of Danbury’s medical staff, not because of any treatment
he received.

       Finally, the Government argues that the factors enumerated in 18 U.S.C. § 3553(a)
outweigh all others and therefore Mr. Donaldson’s request should be denied. We argue that
the medically related circumstances and the 3553(a) factors taken together satisfy Mr.
Donaldson’s burden to establish extraordinary and compelling reasons to reduce his
sentence.

       Thank you for your consideration.

                                           Respectfully submitted



                                           Jill R. Shellow
                                           Counsel for Khaliq Donaldson
cc:    AUSA Jessica K. Feinstein
       (By email and ECF)
          Case 1:17-cr-00449-KPF Document 534 Filed 10/27/20 Page 3 of 3
After careful review of the parties' submissions, including the exhibits
to Mr. Donaldson's initial submission, the Court denies his request for
compassionate release, in the form of a resentencing to time served and
release from custody to live with his mother. (See Dkt. #530-533). The
Court notes that a recent decision from the United States Court of Appeals
for the Second Circuit, United States v. Brooker, — F.3d —, No. 19-3218-
cr, 2020 WL 5739712, at *6-7 (2d Cir. Sept. 25, 2020), made clear that
neither U.S.S.G. § 1B1.13 nor the BOP’s Program Statement constrains a
district court’s discretion to determine what reasons qualify as
“extraordinary and compelling.” However, this Court still looks to those
materials for guidance. More to the point, the Court does not believe
that the combination of Mr. Donaldson's medical conditions, the existence
of the COVID-19 pandemic, and his post-offense rehabilitation amount to
extraordinary and compelling reasons for his release.

To begin, the Court commends Mr. Donaldson for his efforts at self-
improvement while incarcerated, including his work towards obtaining a GED
and his plans for work post-release. But the law is clear that
“[r]ehabilitation of the defendant alone shall not be considered an
extraordinary and compelling reason.” Brooker, 2020 WL 5739712, at *8
(quoting 28 U.S.C. § 994(t)). In consequence, the Court has focused on
Mr. Donaldson's medical conditions and the attention he has received from
BOP personnel. While the Court is saddened to learn that Mr. Donaldson
contracted COVID-19 while at FCI Danbury, it is pleased to learn of his
recovery. On balance, and after reviewing his medical records, the Court
believes that Mr. Donaldson has received and will continue to receive
adequate medical care at FCI Danbury. Additionally, the Court believes
that the possibility of Mr. Donaldson contracting the virus a second time
does not warrant compassionate release. As the Government noted, the
Centers for Disease Control and Prevention (CDC) has downgraded moderate
to severe asthma to conditions that might result in an increased risk of
severe illness from the virus. Moreover, the BOP reports that, as of
this morning, FCI Danbury lists only three inmates and one staff member
as currently testing positive for COVID-19.

Even were the Court to find Mr. Donald's conditions and rehabilitative
steps to constitute extraordinary and compelling circumstances, it would
not grant the relief he seeks.   The Court must also consider the factors
set forth in 18 U.S.C. § 3553(a). In this regard, the Court notes that
Mr. Donaldson's conduct as a member of the Hooly Gang was serious, and
that his prison disciplinary record reflects several infractions,
including threatening a prison officer with bodily harm. For all of these
reasons, the application is denied, and the Clerk of Court is directed to
terminate the motion at docket entry 530.

Dated:   New York, New York         SO ORDERED.
         October 27, 2020



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
